EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 5/18/2022.

The application has been amended as follows: 
1. (previously presented) A machine for continuously forming a finished woven composite from a composite weave material comprising: 
a warp rack comprising warp heads for receiving one or more polymer impregnated or coated warp filaments; 
a weft inserter stack comprising weft inserters for inserting one or more polymer impregnated or coated weft filaments between one or more warp filaments to form the composite weave material; and 
a consolidation zone for heating and compressing the composite weave material to form the finished woven composite; wherein each warp head is capable of independent vertical movement to adjust the height of a warp filament extending from the warp head toward a roller assembly.  

2. (previously presented) The machine of claim 1 further comprising: 
one or more spools for dispensing the one or more polymer impregnated or coated warp filaments; and 
a roller assembly in the consolidation zone configured to receive the composite weave material; 
wherein each warp head comprises filament channels, one each positioned at different vertical locations along the height of the warp head; 
wherein each filament channel is configured to engage the warp filament suspended between one of the spools and the roller assembly; and 
wherein the warp heads are aligned adjacent to one another in a vertical plane.  

3. (previously presented) The machine of claim 2, wherein each of the warp filaments and weft filaments comprises a polymer impregnated or coated filament.  

4. (currently amended) A machine for continuously forming a finished woven composite from a composite weave material comprising: 
spools for dispensing polymer impregnated or coated warp filaments; 
a warp rack comprising warp heads for receiving warp filaments from the spools, each warp head: 
comprising filament channels positioned at different vertical locations along the height of the warp head, each filament channel configured to engage a warp filament suspended between one of the spools and the roller assembly; and 
being capable of vertical movement independent of vertical movement of the other of the warp heads to adjust the height of warp filaments extending from the warp head toward the roller assembly;
a weft inserter stack comprising weft inserters for inserting polymer impregnated or coated weft filaments between warp filaments to form the composite weave material; and 
a consolidation zone with a roller assembly configured to receive the composite weave material and consolidate the composite weave material by heat and pressure to form the finished woven composite.  

5. (previously presented) The machine of claim 4, wherein the roller assembly comprises a pair of heated rollers for heating the warp filaments and the weft filaments of the composite weave material to meld them together.  

6. (previously presented) The machine of claim 5, wherein the roller assembly further comprises a pair of cooled rollers downstream of the pair of heated rollers for cooling the composite weave.  

7. (previously presented) The machine of claim 4, wherein the warp heads are aligned adjacent to one another in a vertical plane.  

8. (c previously presented) The machine of claim 4, wherein the finished woven composite is a multilayer composite panel continuously formed from the spooled filaments through to the finished woven composite by the machine itself. 
 
9. (previously presented) The machine of claim 4 further comprising a controller configured to control a sequence of vertical movements of one or more warp heads and insertions of one or more of the weft filaments between one or more of the warp filaments to create a composite weave having a predetermined pattern.  

10. (previously presented) The machine of claim 4, wherein the weft inserters of the weft inserter stack are configured to insert one or more of the weft filaments between one or more of the warp filaments such that each inserted weft filament is oriented approximately perpendicularly to the one or more warp filaments.  

11. (previously presented) The machine of claim 4, wherein the composite weave material is an interlacing weave material formed of at least two layers interlaced with at least one weft filament;
wherein the weft inserter stack is configured to simultaneously insert a first weft filament of the weft filaments at a first height between a first layer of a pair of warp filaments of the warp filaments and a second weft filament of the weft filaments at a second height different than the first height between a second layer of a pair of warp filaments of the warp filaments.  

12. (previously presented) The machine of claim 4, wherein one or more weft inserters are selected from the group consisting of a rapier weft inserter, an air-jet weft inserter, and an inertial weft inserter.  

13. (currently amended) A machine for continuously forming a consolidated composite weave comprising: 
one or more spools for dispensing one or more warp filaments; 
a roller assembly configured to;
receive a composite weave material comprising one or more of the warp filaments and one or more weft filaments; and 
consolidate the composite weave material into the consolidated composite weave;
 a warp rack comprising heddle assemblies for receiving one or more of the warp filaments from the one or more spools,
a first heddle comprising a first eye for engaging a first warp filament suspended between a spool of the one or more spools and the roller assembly, the first heddle capable of vertical movement independent of vertical movement of other heddle assemblies to adjust the height of the first eye; and 
a second heddle having a slot for receiving the first warp filament and a second eye for engaging a second warp filament suspended between a spool of the one or more spools and the roller assembly, the second heddle capable of vertical movement independent of vertical movement of other heddle assemblies to adjust the height of the second eye; 
a weft inserter stack comprising weft inserters for inserting one or more of the weft filaments between one or more of the warp filaments;  
wherein the consolidated composite weave is continuously formed from polymer impregnated or coated warp filaments; and 
wherein the heddle assemblies are aligned adjacent to one another in a first vertical plane of the composite weave material by compressing and heating of the composite weave material.

14. (cancelled)
 
15. (original) The machine of claim 13, wherein the first heddle of each heddle assembly is positioned adjacent to the second heddle of the respective heddle assembly in a second vertical plane that is approximately perpendicular to the first vertical plane.  

16. (previously presented) The machine of claim 13, wherein the first eye of the first heddle of a heddle assembly aligns with the slot of the second heddle of the heddle assembly when the heddle assembly is in a neutral position.  

17. (previously presented) The machine of claim 13, wherein each heddle assembly further comprises a third heddle having a slot for receiving the first warp filament and the second warp filament, and a third eye for engaging a third warp filament suspended between a spool of the one or more spools and the roller assembly, the third heddle being capable of independent vertical movement to adjust the height of the third eye.  

18. (currently amended) The machine of claim 17 further comprising a controller configured to control a sequence of vertical movements of one or more of the first, second, and/or third heddles and insertions of one or more of the weft filaments between one or more of the warp filaments to create the consolidated composite weave having a predetermined pattern.  

19. (currently amended) A method of continuously forming a consolidated woven composite using a machine having a plurality of polymer impregnated or coated warp filaments suspended between a roller assembly and a warp rack that comprises a plurality of warp heads, wherein each warp head comprises a plurality of filament channels positioned at different vertical locations along the height of the warp head, each filament channel configured to engage a warp filament, and each warp head being capable of independent vertical movement to adjust the height of warp filaments associated with the respective warp head relative to the roller assembly, the method comprising: 
vertically positioning a first sub-group of the plurality of warp heads in a first vertical position and a second sub-group of the plurality of warp heads in a second vertical position such that the vertical height of each warp filament in a filament channel of a warp head of the first sub- group of the plurality of warp heads is higher than a warp filament in a corresponding filament channel of a warp head of the second sub-group of the plurality of warp heads; 
inserting one or more polymer impregnated or coated weft filaments into a warp between the roller assembly and the warp rack, such that each weft filament is inserted between a warp filament associated with the first sub-group of the plurality of warp heads and a warp filament associated with the second sub-group of the plurality of warp heads; 
securing the one or more weft filaments between two or more warp filaments to form a composite weave by vertically repositioning the first sub-group of plurality of the warp heads in a third vertical position and the second sub-group of the plurality of warp heads in a fourth vertical position such that the vertical height of each warp filament in a filament channel of a warp head of the first sub-group of the plurality of warp heads is lower than a warp filament in the corresponding filament channel of a warp head of the second sub-group of the plurality of warp heads; and
 consolidating the composite weave into the consolidated woven composite by compressing and heating the composite weave.  

20. (previously presented) The method of claim 19 further comprising creating the warp between the roller assembly and the warp rack by: 
feeding a free end of each of a plurality of warp filaments originating from a plurality of filament spools through a unique filament channel of one of a plurality of warp heads of the warp rack; and 
feeding the free end of each of the plurality of warp filaments through the pair of opposing rollers.  

21. (previously presented) The method of claim 19, wherein consolidating the composite weave comprises activating the roller assembly to draw the composite weave through a pair of opposing rollers that are configured to heat and compress the composite weave.  

22. (previously presented) The method of claim 19, wherein consolidating the composite weave comprises: 
heating the composite weave in a heated zone configured to meld together one or more warp filaments and one or more weft filaments of the composite weave; and 
compressing the composite weave.  

23. (previously presented) The method of claim 22, wherein the heating and the compressing comprises an ultrasonic welding bar that, for heating, vibrates the composite weave to generate heat by elastic losses and, for compressing, compresses the composite weave against an anvil.  

24. (previously presented) The method of claim 22, wherein the heating zone comprises a heating device selected from the group consisting of an inductive heater, a convection device, and a microwave heating device; 
wherein the inductive heater induces current in the composite weave by generating an alternative or rotating magnetic field to generate heat through resistive losses; and 
wherein the convection device circulates hot air around the composite weave.  

25. (previously presented) The method of claim 22, wherein compressing the composite weave comprises compressing the composite weave by drawing the composite weave through a first pair of opposing rollers of the roller assembly.  

26. (previously presented) The method of claim 25 further comprising tensioning the consolidated woven composite as it cools by drawing the consolidated woven composite through a second pair of opposing rollers after compressing the composite weave through the first pair of opposing rollers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, having a machine for continuously forming a finished composite including a consolidation zone for heating and compressing to form a finished woven composite, as well as other claimed limitations.
Bischoff (US 2015/0167208), Oberste (US 2016/0305051) and Rutz (US 2018/0216262), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1-26 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/           Primary Examiner, Art Unit 3732